Case 2:18-cv-01844-GW-KS Document 348 Filed 08/23/19 Page 1 of 2 Page ID #:22858
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. CV 18-1844-GW- (KSx)                                              Date: August 23, 2019
  Title      BlackBerry Limited v. Facebook, Inc. et al.




  Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                       XTR-08/23/2019
                   Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                Jeffrey Nardinelli                                 Andrew LeGolvan
                                                                   Chad Peterman


  Proceedings: MINUTES OF TELEPHONIC CONFERENCE RE: AMENDED
  DISCOVERY ORDER

          Case called. Counsel state their appearances. The Court held a brief telephonic conference
  with counsel for Plaintiff and Defendants to confirm the changes made in the Court’s Amended
  Order re: Telephonic Discovery Conferences (“Amended Order”) regarding Snap’s Court’s
  obligations to response to BlackBerry’s Interrogatory No. 12. (Docket No. 341.)

         The Court also clarified that, consistent with its discussions with the parties, BlackBerry’s
  document production will include presentations to the Board of Directors that reflect information
  responsive to Defendants’ requests for production concerning BlackBerry’s financial condition,
  including any restructuring strategy. The Court inadvertently failed to specify in the Order (Dkt.
  No. 336) and subsequent Amended Order (Dkt. No. 341) that the responsive board presentations
  must be produced as well as Board Minutes.

           Accordingly, the deadline for BlackBerry to produce the responsive Board presentations,
  if any, is extended to August 29, 2019, solely for the purpose of affording BlackBerry time to
  identify and produce the responsive presentation materials.

         Further, the following language in last sentence of the Amended Order is deleted:
  “regarding its damages contentions that provides the specificity required under Brandywine and
  THX and “computations” of its alleged dmages as required by Rule 26(a)”. The last sentence of


  CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:18-cv-01844-GW-KS Document 348 Filed 08/23/19 Page 2 of 2 Page ID #:22859
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. CV 18-1844-GW- (KSx)                                           Date: August 23, 2019
  Title      BlackBerry Limited v. Facebook, Inc. et al.



  the Amended Order is corrected to read: “Likewise, Snap must, within seven (7) days of the date
  of this Order, serve a supplemental response to BlackBerry’s Interrogatory No. 12 providing a
  complete response as to any damages-related affirmative defenses for which Snap will have the
  burden of proof.”

  IT IS SO ORDERED.
                                                                                           : 13 mins
                                                                  Initials of Preparer   gr




  CV-90 (03/15)                         Civil Minutes – General                          Page 2 of 2
